DETAILED ACTION
Notice to Applicant
This communication is in response to amendment and remarks filed June 13, 2022.   Claims 25-47 are pending.  


Terminal Disclaimer
The terminal disclaimer filed on July 13, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 10,635,413 and 9,704,208 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 25-47 are allowed.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The currently pending claims teach subject matter free from prior art.  The closest prior art of record does not expressly teach: a transformation module configured to select among overlapping or conflicting ingested availability data retrieved from the disparate Internet-accessible sources and generate mapped data by mapping the selected ingested data to request parameters to identify a particular available healthcare provider appointment, wherein the selection is made by assigning a priority to each of the disparate Internet-accessible sources of overlapping or conflicting ingested availability data and selecting from among the ingested data based on the assigned priority.  
Massoumi (2010/0070303) teaches a consumer portal for health appointments across practice groups. In particular Massoumi uses a software application installed on a remote practice group server which automatically extracts available appointment times from the practice group's electronic practice management system. Massoumi  fails to teach a transformation module configured to select among overlapping or conflicting ingested availability data for an associated provider retrieved from the disparate Internet-accessible sources and map the selected ingested data to common formatted request parameters to identify a particular available healthcare provider appointment, wherein the selection is made by assigning a priority to each of the disparate Internet-accessible sources of overlapping or conflicting ingested availability data for the associated provider and selecting from among the ingested data based on the assigned priority.
Gounares (2009/0164236) teaches smarter scheduling for medical facilities and physicians. Gounares teaches that a patient can assign a rank to an event which can then be used by a patient or medical professional to determine a severity of an individual appointment. However, Gounares does not teach a transformation module configured to select among overlapping or conflicting ingested availability data for an associated provider retrieved from the disparate Internet-accessible sources and map the selected ingested data to common formatted request parameters to identify a particular available healthcare provider appointment, wherein the selection is made by assigning a priority to each of the disparate Internet-accessible sources of overlapping or conflicting ingested availability data for the associated provider and selecting from among the ingested data based on the assigned priority.
The closest foreign prior art of record Lambert (WO 2012061339 A1) teaches a system that utilizes multiple visual user interfaces to allow users, contacts, and administrators to interact with the contact routing and appointment scheduling system.  However, Lambert does not expressly teach a transformation module configured to select among overlapping or conflicting ingested availability data for an associated provider retrieved from the disparate Internet-accessible sources and map the selected ingested data to common formatted request parameters to identify a particular available healthcare provider appointment, wherein the selection is made by assigning a priority to each of the disparate Internet-accessible sources of overlapping or conflicting ingested availability data for the associated provider and selecting from among the ingested data based on the assigned priority.
The closest non-patent literature of record, “Appointment-Plus Medical Scheduling Software Improving Flu-Shot Vaccination Process at Healthcare Facilities Clinics.”  PRWeb Newswire 09 Jan 2013: NA., teaches software called Appointment-Plus for mobile and online appointment scheduling software.  Its Scheduling Cloud[TM] API also enables larger organizations to build custom applications on the powerful Appointment-Plus engine, while its integrated Marketplace allows businesses to easily interface with Microsoft Outlook Calendar, Google Calendar, Constant Contact, QuickBooks and other popular business tool to help businesses and organizations manage their operations more effectively, productively and successfully.  However, Appointment-Plus software does not expressly teach a transformation module configured to select among overlapping or conflicting ingested availability data for an associated provider retrieved from the disparate Internet-accessible sources and map the selected ingested data to common formatted request parameters to identify a particular available healthcare provider appointment, wherein the selection is made by assigning a priority to each of the disparate Internet-accessible sources of overlapping or conflicting ingested availability data for the associated provider and selecting from among the ingested data based on the assigned priority.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        7/15/22